Case 2:16-cv-13840-SJM-DRG ECF No. 138 filed 08/07/20         PageID.6164    Page 1 of 9




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

  CITY OF HIGHLAND PARK,

        Plaintiff,                              Case No. 2:16-cv-13840

  v.                                            HONORABLE STEPHEN J. MURPHY, III

  ENVIRONMENTAL PROTECTION
  AGENCY, et al.,

        Defendants.
  __________________________________/

             OMNIBUS ORDER REGARDING ATTORNEY'S FEES

       In September 2018, the Court granted the remaining Defendants' motions to

 dismiss. ECF 109, 110. On July 30, 2019, the Court denied Plaintiff's motion for

 reconsideration of the order granting Defendants Great Lakes Water Authority

 ("GLWA") and Susan McCormick's (collectively, "GLWA Defendants") motions to

 dismiss. ECF 117. Plaintiff then appealed. ECF 119. While the appeal was pending,

 GLWA Defendants filed a motion for attorney's fees. ECF 121. The Court denied the

 motion without prejudice and explained that although it retained jurisdiction over

 attorney's fees disputes even while an appeal was pending, it would decline to

 consider the motion until the Sixth Circuit Court of Appeals ruled on the appeal. See

 ECF 128. The Court gave GLWA Defendants until 28 days after the Sixth Circuit

 issued an opinion in the case to refile their attorney's fees motion. Id. at 5787. The

 Sixth Circuit then affirmed the Court's dismissal order, ECF 129, and GLWA

 Defendants timely renewed their motion, ECF 130 ("Renewed Motion").
Case 2:16-cv-13840-SJM-DRG ECF No. 138 filed 08/07/20           PageID.6165     Page 2 of 9



       Plaintiff failed to respond to the Renewed Motion until 24 days after it was

 filed. ECF 131. And Plaintiff has since filed a motion for leave to file a supplemental

 brief, ECF 133, and a motion for leave to file a sur-reply, ECF 135. For the reasons

 below, the Court will deny Plaintiff's two motions and will strike Plaintiff's response

 as untimely. And the Court will grant in part and deny in part the Renewed Motion

 and require more specific billing records.

                                    BACKGROUND

       The present case is the latest of a long history of litigation between Plaintiff

 and GLWA and GLWA's predecessor in interest. See ECF 129, PgID 5792 (6th Circuit

 opinion affirming dismissal). Plaintiff filed its amended complaint on October 14,

 2017, and alleged that GLWA Defendants were overcharging Plaintiff and violating

 various provisions of the Clean Water Act ("CWA") when they were treating Plaintiff's

 sewage water. See ECF 84, PgID 3046–48. It also filed related cases in federal and

 state courts that alleged GLWA and others violated previous settlement agreements,

 breached contracts with Plaintiff, and violated provisions of the Michigan state

 constitution. Id. at 3048. In the present case, Plaintiff raised three claims against

 GLWA Defendants for alleged violations of the CWA—the ninth, tenth, and eleventh

 claims in the amended complaint. See ECF 109, PgID 4972. But the Court dismissed

 all three claims for lack of subject-matter jurisdiction when it found that Plaintiff did

 not adequately allege a violation of any provision that triggered the CWA's

 citizen-suit provision. Id. at 4974–77.




                                              2
Case 2:16-cv-13840-SJM-DRG ECF No. 138 filed 08/07/20            PageID.6166     Page 3 of 9



       Plaintiff filed a motion for reconsideration of the Court's dismissal order, ECF

 ECF 114, that the Court denied, ECF 117. Plaintiff then appealed the order only as

 to the ninth claim. See ECF 129, PgID 5790–91. The Sixth Circuit held that Plaintiff's

 pleading was sufficient to invoke federal jurisdiction but upheld the dismissal

 because Plaintiff failed to state a claim on which relief could be granted. Id. at 5797.

 GLWA Defendants now seek attorney's fees. ECF 130.

                                  LEGAL STANDARD

       "The [C]ourt, in issuing any final order in any action brought pursuant to this

 section, may award costs of litigation (including reasonable attorney and expert

 witness fees) to any prevailing or substantially prevailing party, whenever the court

 determines such award is appropriate." 33. U.S.C. § 1365(d). "[A] defendant need not

 obtain a favorable judgment on the merits in order to be a 'prevailing party. . . . The

 defendant may prevail even if the [C]ourt's final judgment rejects the plaintiff's claim

 for a nonmerits reason.'" CRST Van Expedited, Inc. v. E.E.O.C., 136 S.Ct. 1642, 1651

 (2016).1 But in order for a defendant to be deemed a "prevailing party" for purposes

 of the attorney's fees provision, it must show that "the plaintiff's 'claim was frivolous,

 unreasonable, or groundless'" or that "the plaintiff continued to litigate after it clearly




 1
  Although CRST Van Expedited addressed the fee shifting provision of Title VII, the
 Supreme Court explicitly noted that "Congress has included the term 'prevailing
 party' in various fee-shifting statutes, and it has been the Court's approach to
 interpret the term in a consistent manner." CRST Van Expedited, 136 S.Ct. at 1646
 (citations omitted). The Court will therefore interpret the term as used in the CWA's
 fee-shifting provision consistently with the Supreme Court's Title VII interpretation.
                                             3
Case 2:16-cv-13840-SJM-DRG ECF No. 138 filed 08/07/20           PageID.6167     Page 4 of 9



 became so." Id. at 1646 (quoting Christianburg Garment Co. v. E.E.O.C., 434 U.S.

 412, 422 (1978)).

       When fees are merited, "[t]he Supreme Court has made it clear that the

 lodestar method of fee calculation is the method by which federal courts should

 determine reasonable attorney's fees under federal statutes which provide for such

 fees." In re Boddy, 950 F.2d 334, 337 (6th Cir. 1991) (citations omitted). The lodestar

 method requires the Court to "multiply[] the attorney's reasonable hourly rate by the

 number of hours reasonably expended." Id. (quoting Grant v. George Schumann Tire

 & Battery Co., 908 F.2d 874, 879 (11th Cir. 1990)).

                                     DISCUSSION

 I.    Plaintiff's Motions and Timeliness of Response

       Before addressing the merits of the Renewed Motion, the Court must address

 Plaintiff's motions for leave to file a sur-reply and a supplemental brief and must

 address the timeliness of Plaintiff's response to the Renewed Motion. When the Court

 addressed GLWA Defendants' initial motion for attorney's fees, it explicitly noted

 that it "retains jurisdiction to resolve a motion for attorney[']s fees or sanctions even

 while an appeal of the merits is pending in the court of appeals." ECF 128, PgID 5786

 (quoting Regional Refuse Sys., Inc. v. Inland Reclamation Co., 842 F.2d 150, 156 (6th

 Cir. 1988)). But because the motion "turn[ed] on whether the moving Defendants

 were prevailing parties and whether the action was frivolous," the Court "decline[d]

 to rule on the merits of the motion until after the Sixth Circuit rule[d] on" Plaintiff's

 then-pending appeal. Id. at 5786–87. The Court set a clear timeline for the renewed



                                            4
Case 2:16-cv-13840-SJM-DRG ECF No. 138 filed 08/07/20           PageID.6168     Page 5 of 9



 motion—"28 days after the Sixth Circuit issues its opinion." Id. at 5787. And GLWA

 Defendants filed the Renewed Motion exactly 28 days after the Sixth Circuit issued

 its opinion. See ECF 129, 130.

       Nothing in the Court's prior order amended the briefing schedule once the

 motion was filed. See ECF 128. And the local rules allow a party only 14 days to

 respond to a motion for attorney's fees. E.D. Mich. LR 54.1.2(b). But Plaintiff failed

 to file its response to the Renewed Motion until 24 days after the motion was filed.

 ECF 131. When GLWA Defendants' pointed out Plaintiff's failing, Plaintiff filed a

 motion for leave to file a sur-reply to address the timeliness issue. ECF 135. The

 motion was a bizarre attempt by Plaintiff to avoid being held to the standard to which

 every party and attorney who comes before this Court is held—familiarity and

 compliance with the local rules. The motion relied on the fact that GLWA Defendants

 indicated in an email to Plaintiff that there was ambiguity about the timing of their

 own deadline to file the Renewed Motion in light of Plaintiff's request in the Sixth

 Circuit for an extension of time to file a motion for reconsideration. See id. at 6132–

 33. But it is unclear to the Court why any potential ambiguity about GLWA

 Defendants' deadline to file their motion would affect Plaintiff's response deadline

 once the motion was filed—particularly when GLWA Defendants informed Plaintiff

 via email that they were going to file their motion on that date. See ECF 135-2, PgID

 6153. Plaintiff's motion to file a sur-reply will therefore be denied, and the Court will

 strike Plaintiff's response to the Renewed Motion as untimely.




                                            5
Case 2:16-cv-13840-SJM-DRG ECF No. 138 filed 08/07/20         PageID.6169    Page 6 of 9



       Plaintiff also filed a motion for leave to file a supplemental brief after the

 appellate mandate issued. ECF 133. But the Court will deny that motion as well

 because it is based on Plaintiff's flawed understanding of one line in the appellate

 mandate. The Sixth Circuit mandate stated: "COSTS: None." ECF 132, PgID 6104.

 That line in the mandate indicates only that the Sixth Circuit did not award any costs

 to either part in the appeal. Plaintiff's desire that the Court read into that line a

 determination by the Sixth Circuit that Plaintiff's lawsuit was not frivolous lacks

 merit. See ECF 133. And the Court is aware of no case law, and Plaintiff provided

 none, to support that interpretation. Under the Federal Rules of Appellate Procedure,

 an appellate court "may" award damages and costs to an appellee when it determines

 that an appeal was frivolous. See Fed. R. App. P. 38. But it does not follow from that

 discretionary allowance that an appellate court's failure to award costs constitutes a

 determination that the appeal was not frivolous. The appellate court made no

 determination that in any way binds or affects the Court's analysis of the Renewed

 Motion. The Court will therefore deny Plaintiff's motion for leave to file a

 supplemental brief.

 II.   The Renewed Motion

       A.     Prevailing Party

       As to the Renewed Motion, GLWA Defendants were "prevailing parties" within

 the meaning of 33 U.S.C. § 1365(d) because the claims against them were groundless

 and were resolved in their favor. See CRST Van Expedited, 136 S.Ct. at 1652. Plaintiff

 attempted to state three claims against GLWA Defendants. See ECF 109, PgID 4972.



                                           6
Case 2:16-cv-13840-SJM-DRG ECF No. 138 filed 08/07/20           PageID.6170     Page 7 of 9



 Plaintiff first alleged "that GLWA Defendants violated a condition of GLWA's permit

 by violating the EPA's Financial Capability Guidance Document ("Guidance

 Document")." ECF 109, PgID 4974 (citing ECF 84, PgID 3091). But, as the Court held

 when it granted GLWA Defendants' motions to dismiss, Plaintiff did not actually

 plead a single fact supporting that claim. See id. Plaintiff next alleged that "GLWA

 Defendants violated 'various orders'" and 33 U.S.C. § 1311. Id. at 4975. But, as the

 Court held, Plaintiff did not identify a single "order" that it was purportedly alleging

 a violation of and Plaintiff did not explain what provision of § 1311 GLWA Defendants

 allegedly violated or allege any facts that appeared to relate to § 1311. Id. Plaintiff

 finally alleged that "GLWA Defendants violated 40 C.F.R. § 35.2140" but again, as

 the Court held, that regulation could not form the basis of a CWA citizen-suit. Id. at

 4976.

         Each of Plaintiff's claims against GLWA Defendants was completely

 groundless and frivolous. The sections of the amended complaint directed at GLWA

 Defendants varied between bare assertions of violations that would support a citizen

 suit but were not accompanied by any supporting facts, incoherent conglomerations

 of facts unrelated to any alleged cause of action, and allegations of violations of

 regulations that could not even form a proper legal basis for a citizen suit. See ECF

 84, PgID 3087–3103 And not only did Plaintiff bring groundless and frivolous claims

 initially, it filed a motion for reconsideration on all three claims and an appeal on one

 claim even after the Court explained in its orders that the claims were baseless. See

 ECF 109, 114, 117, 119. On appeal, the Sixth Circuit emphasized Plaintiff's lack of



                                            7
Case 2:16-cv-13840-SJM-DRG ECF No. 138 filed 08/07/20           PageID.6171     Page 8 of 9



 any basis for the one claim it appealed the dismissal of. ECF 129, PgID 5795–5801.

 The Court will therefore grant in part GLWA Defendants attorney's fees pursuant to

 33 U.S.C. § 1365(d). But because the Court cannot determine the reasonableness of

 GLWA Defendants' requested fees based on the records provided, as discussed below,

 the Court will deny in part the Renewed Motion and will require GLWA Defendants

 to submit more specific records of their attorneys' time.

       B.     Reasonableness of the Requested Amount

       GLWA Defendants submitted affidavits by one attorney from each of the two

 law firms that represented them and the affidavits include the attorneys' time

 records. See ECF 130-4, 130-5, 130-6, 130-7. But the time was "block-billed" in large

 time chunks. See, e.g., ECF 130-4, PgID 5892–99. Although block-billingis sometimes

 permissible, see Smith v. Service Master Corp., 592 F. App'x 363, 371 (6th Cir. 2014)

 (citations omitted), the time blocks provided here were simply too broad for the Court

 to determine the reasonableness of the hours expended. The attorneys combined

 months of work into one block of time, creating blocks as large as 95.2 hours. See, e.g.,

 ECF 130-4, PgID 5893. Although they also provided lists of the numerous tasks each

 block encompassed, see id., the number of tasks and the length of time each block

 covered made it impossible for the Court to assess the request's reasonableness. The

 Court will therefore require GLWA Defendants to provide more specific records of the

 time they expended on the present proceedings so that the Court can properly assess

 the reasonableness of the requested fees.




                                             8
Case 2:16-cv-13840-SJM-DRG ECF No. 138 filed 08/07/20         PageID.6172    Page 9 of 9



                                       ORDER

       WHEREFORE, it is hereby ORDERED that Plaintiff's motion for leave to

 file supplemental brief [133] is DENIED.

       IT IS FURTHER ORDERED that Plaintiff's motion for leave to file sur-reply

 [135] is DENIED.

       IT IS FURTHER ORDERED that the Clerk of the Court shall STRIKE

 Plaintiff's untimely response to Defendant's second motion for attorney's fees [131].

       IT IS FURTHER ORDERED that Defendants' renewed motion for attorney's

 fees [130] is GRANTED IN PART AND DENIED IN PART.

       IT IS FURTHER ORDERED that GLWA Defendants shall FILE more

 specific records of their attorneys' time working on this case no later than August

 21, 2020.

       SO ORDERED.

                                        s/Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
 Dated: August 6, 2020



 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on August 6, 2020, by electronic and/or ordinary mail.

                                        s/David P. Parker
                                        Case Manager




                                            9
